         Case
EDWA 50 (3/18)   2:10-cr-06089-RMP   ECF No. 238    filed 04/24/20   PageID.1394 Page 1 of 1

                                 United States District Court
                                                                                         FILED IN THE
                                                                                     U.S. DISTRICT COURT
                                                for the                        EASTERN DISTRICT OF WASHINGTON



                                  Eastern District of Washington                   Apr 24, 2020
                                                                                    SEAN F. MCAVOY, CLERK




                         REQUEST FOR OUT OF COUNTRY TRAVEL


Name of Offender: Octavio Alvarez Ruelas
Name of Supervising Judicial Officer: The Honorable Rosanna Malouf Peterson
Docket No: 2:10CR06089-RMP-1



                                     PETITIONING THE COURT

A supervision report was submitted to the Court providing information regarding the above offender’s
request to travel out of the county. The U.S. Probation/Pretrial Services Officer is seeking the Court’s
approval for Octavio Alvarez Ruelas to travel out of the country.


                                                Respectfully submitted by,


                                                s/Jose Zepeda                  04/24/2020
                                                Jose Zepeda                       Date
                                                Supervisory U.S. Probation Officer


                                       THE COURT ORDERS

Having reviewed the United States Probation/Pretrial Services Officer’s request for offender’s travel,
IT IS HEREBY ORDERED, THE COURT:

[ X] Approves travel request
[ ] Denies travel request
[ ] Other



                                                   Signature of Judicial Officer
                                                     4/24/2020
                                                   Date
